Citation Nr: 0926113	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a neck disability.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back disability 
and, if so, whether service connection is warranted for this 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left ankle disability 
and, if so, whether service connection is warranted for this 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right ankle 
disability and, if so, whether service connection is 
warranted for this disability.  

6.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left shoulder 
disability and, if so, whether service connection is 
warranted for this disability.  

7.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right shoulder 
disability and, if so, whether service connection is 
warranted for this disability.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD 
and a neck disability.  The RO also continued prior denials 
of service connection for disabilities of the ankles, 
shoulders, and low back.  Finally, the RO denied entitlement 
to TDIU.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  In March 2009, the 
Veteran testified via video before the undersigned Acting 
Veterans Law Judge.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran engaged 
in combat during military service, and the record does not 
contain credible supporting evidence verifying his claimed 
in-service stressors.  

2.  In an August 1999 rating decision, the Veteran's service 
connection claim for a right ankle disability was denied on 
the merits, and his application to reopen his service 
connection claims for disabilities of the shoulders and low 
back were denied.  The Veteran did not appeal these 
determinations in a timely fashion.  

3.  Evidence received since the August 1999 rating decision 
is not cumulative or redundant, and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claims; 
overall, this evidence raises a reasonable possibility of 
substantiating the service connection claims for disabilities 
of the low back, right ankle, and shoulders.  

4.  In a May 1988 rating decision, the Veteran's service 
connection claim for a left ankle disability was denied.  The 
Veteran did not appeal this determination in a timely 
fashion.  

5.  Evidence received since the May 1988 rating decision is 
not cumulative or redundant and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim; 
overall, this evidence raises a reasonable possibility of 
substantiating the claims for service connection for a left 
ankle disability.  

6.  Competent evidence establishes that the current diagnosis 
of a bilateral ankle strain, with bilateral calcaneal 
spurring, resulted from an in-service injury to the ankles.  

7.  Competent evidence establishes that the current diagnosis 
of degenerative changes, with adhesive capsulitis, of the 
shoulders resulted from an in-service injury to the 
shoulders.  

8.  Competent evidence establishes that the current diagnosis 
of degenerative changes of the cervical and lumbosacral spine 
resulting from an in-service injury to the back.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The August 1999 rating decision which denied the 
Veteran's service connection claim for a right ankle 
disability and his application to reopen service connection 
claims for disabilities of the low back, right ankle, and 
shoulders is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

3.  Evidence added to the record since the August 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

4.  Evidence added to the record since the August 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).

5.  Evidence added to the record since the August 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).

6.  Evidence added to the record since the August 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).

7.  The May 1988 rating decision which denied the Veteran's 
service connection claim for a left ankle disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

8.  Evidence added to the record since the May 1988 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a left ankle disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).

9.  Degenerative disc disease of the cervical spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).   

10.  Degenerative disc disease of the lumbosacral spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).   

11.  A left ankle strain, with calcaneal spurring, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).   

12.  A right ankle strain, with calcaneal spurring, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).   

13.  Degenerative joint disease, with adhesive capsulitis, of 
the right shoulder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).   

14.  Degenerative joint disease, with adhesive capsulitis, of 
the left shoulder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  With regard to the Veteran's 
application to reopen previously denied service connection 
claims, any question as to the adequacy of any notice 
provided by VA therein is rendered moot by the Board's 
actions in reopening these claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2002, September 2003, November 
2003, and January 2008.  The letters provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Admittedly, VA failed to inform the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date for any 
service connection claim considered by VA.  See Dingess, 
supra.  Nevertheless, for any service connection claim denied 
herein, such a failure amounts to harmless error, as no 
effective date or initial rating is be assigned a denied 
service connection claim.  Regarding the claims for which 
service connection has been granted within this decision, any 
notice failure on the part of VA regarding the initial 
ratings and effective dates to be assigned is likewise 
harmless, as the initial claim has been granted, and the 
Veteran retains the right to disagree and appeal any initial 
rating or effective date subsequently assigned by the RO.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to some of the adverse 
determinations on appeal.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
in January 2008, and the claim was later readjudicated in May 
2008.  Thus, any timing deficiency was properly cured.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
private and VA treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private medical treatment and examination.  The 
Veteran was also afforded VA examinations where necessary to 
fully develop the record on appeal and assist him in the 
completion of his application for benefits.  VA has no 
additional duties in this regard.  

Further regarding the duty to assist, the Veteran's 
statements in support of his appeal are of record, including 
testimony provided at a March 2009 video hearing before the 
undersigned Acting Veterans Law Judge.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims on appeal.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  In the present case, the Veteran 
purports to have engaged in combat in Vietnam while a member 
of the Special Forces, U.S. Army.  However, his DD-214 is 
negative for award of the Combat Infantryman's Badge, Purple 
Heart Medal, or similar award indicative of participation in 
combat; thus, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

As the Veteran's service connection claim for PTSD requires 
stressor verification, the Board must review the record to 
determine if credible evidence of a stressor subject to 
verification has been presented.  At his March 2009 personal 
hearing, the Veteran testified that he was a member of the 
Special Forces between 1971-75, during which time he went 
into Vietnam on several occasions performing secret missions, 
mostly between 1972-74.  Similar claims were made in several 
written statements, including a November 2003 summary of 
various claimed combat-related stressors.  He stated 
verification of his participation in these missions would be 
difficult given their classified nature.  However, the 
service personnel records do not support the Veteran's 
contentions that he served in combat in Vietnam.  The service 
personnel records show that he did not graduate from the 
Special Forces Qualification Course until September 1974, 
three years after his claimed entry into the Special Forces.  
Thereafter, he attended the Special Forces 
Parachutist/Jumpmaster Course, graduating in February 1975.  
The Board observes that both these courses were conducted in 
the U.S., and the record, including his service personnel 
records, does not otherwise indicate the Veteran served in 
Vietnam in any capacity.  Additionally, these records 
establish the Veteran did not become Special Forces-qualified 
until February 1975, many years after his claimed combat in 
Vietnam allegedly beginning in 1971.  

In support of his claim, the Veteran has pointed to two 
written statements from K.S.D., and M.D.H., submitted in 
March 1991.  These individuals state they served in the army 
with the Veteran in 1973-74, including on several parachute 
jumps.  However, neither claims he served with the Veteran in 
Vietnam, or otherwise make reference to overseas service.  
The statement from K.S.D. makes reference to a "classified 
operation", but states this occurred at Fort Bragg, North 
Carolina, not Vietnam.  Overall, the Board finds that the 
evidence of record does not support the Veteran's assertions 
that he participated in secret missions with the Special 
Forces in Vietnam between 1971-75.  The Veteran has not 
provided VA with sufficient specific information of the 
stressors events.  The Veteran did not provide specific dates 
of the events within a two month time period and/or a 
specific location for the events.  Thus, VA is not able to 
assist the Veteran with obtaining corroborating information 
of the claimed events.  Therefore, verification of said 
stressors is not possible or required.  

In his November 2003 written statement, the Veteran makes 
reference to at least one non-combat stressor, the alleged 
1977 death of "Larry Jackson".  He notes this soldier was 
involved with the "HALO Training Committee Special Warfare 
School", but does not otherwise indicate the circumstances 
or date of his death, or the Veteran's own involvement 
therein.  In the absence of additional details, which only 
the Veteran can provide, verification of the claimed death is 
not possible.  The Veteran was sent a January 2008 letter 
seeking additional evidence, including additional details 
regarding his claimed stressors; however, to date, he has not 
yet responded.  When necessary or requested, the Veteran must 
cooperate with the VA in obtaining evidence.  If the Veteran 
wishes help, he cannot passively wait for it in circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As the Veteran's lay statements alone can not establish the 
occurrence of an in-service non-combat stressor, and as the 
record does not contain credible supporting evidence from any 
other source of the in-service stressor, the Board rejects 
the current diagnosis of PTSD associated with the claimed in-
service stressors, and service connection for PTSD must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. New and material evidence

The Veteran seeks to reopen service connection claims for 
disabilities of the shoulders, ankles, and low back.  Service 
connection for a left ankle disability was most recently 
denied within a May 1988 rating decision.  Service connection 
for disabilities of the right ankle, shoulders, and low back 
was most recently denied within an August 1999 rating 
decision.  As the Veteran did not initiate timely appeals of 
these rating decisions, they are final, and may only be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

a. Low back disability

In an August 1999 rating decision, the RO found no new and 
material evidence had been submitted to reopen the Veteran's 
service connection claim for a low back disability.  As he 
did not file a timely notice of disagreement regarding this 
determination, it became final.  38 U.S.C.A. § 7105 (West 
2002).  Nevertheless, as noted above, this claim may be 
reopened up on the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

Since that final denial, the Veteran has submitted medical 
opinion statements in support of his claim.  In February and 
March 2006 statements, C.K., M.D., stated the Veteran 
suffered from pain and arthritis of the back which, in the 
opinion of Dr. K., "appear to be related to his military 
experiences", including as a paratrooper.  

This medical evidence is new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant of evidence previously submitted and 
considered.  This evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim; it suggests a nexus between a current back 
disability and the Veteran's in-service experiences as a 
paratrooper.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus, supra.  Thus, this evidence is new and material, and 
the Veteran's service connection claim for a low back 
disability is reopened.  


b. Bilateral ankle disability

In a May 1988 rating decision, of which the Veteran was 
informed in June 1988, service connection was denied for 
disabilities of both ankles.  The Veteran did not appeal this 
rating decision, and it became final.  38 U.S.C.A. § 7105 
(West 2002).  In an August 1999 rating decision, the RO 
denied the Veteran's service connection claim for a right 
ankle disability, claimed as secondary to a service-connected 
left knee disability.  As he did not file a timely notice of 
disagreement regarding this determination, it too became 
final.  38 U.S.C.A. § 7105 (West 2002).  Nevertheless, as 
noted above, these claims may be reopened up on the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

Since that final denial, the Veteran has submitted medical 
opinion statements in support of his claim.  In February and 
March 2006 statements, C.K., M.D., stated the Veteran 
suffered from pain and arthritis of the ankles which, in the 
opinion of Dr. K., "appear to be related to his military 
experiences", including as a paratrooper.  

This medical evidence is new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant of evidence previously submitted and 
considered.  This evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim; it suggests a nexus between a current disability 
of the bilateral ankles and the Veteran's in-service 
experiences as a paratrooper.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus, supra.  Thus, this 
evidence is new and material, and the Veteran's service 
connection claim for bilateral ankle disabilities is 
reopened.  



c. Bilateral shoulder disability

In an August 1999 rating decision, the RO denied the 
Veteran's service connection claim for bilateral shoulder 
disabilities; specifically, it found no new and material 
evidence had been submitted to reopen his previously-denied 
claims.  As he did not file a timely notice of disagreement 
regarding this determination, it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  Nevertheless, as noted above, this claim 
may be reopened up on the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

Since that final denial, the Veteran has submitted medical 
opinion statements in support of his claim.  In February and 
March 2006 statements, C.K., M.D., stated the Veteran 
suffered from pain and arthritis of the shoulders which, in 
the opinion of Dr. K., "appear to be related to his military 
experiences", including as a paratrooper.  

This medical evidence is new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant of evidence previously submitted and 
considered.  This evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim; it suggests a nexus between a current disability 
of the bilateral shoulders and the Veteran's in-service 
experiences as a paratrooper.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus, supra.  Thus, this 
evidence is new and material, and the Veteran's service 
connection claim for bilateral shoulder disabilities is 
reopened.  



IV. Service connection - Low back, neck, ankles, and 
shoulders

The Veteran seeks service connection for disabilities of the 
low back, neck, ankles, and shoulders.  Because the Veteran 
contends these claims arose as the result of his service as a 
paratrooper, they will be considered together.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As noted above, the Veteran contends his orthopedic 
disabilities are the result of military service as a 
paratrooper.  At his March 2009 personal hearing before the 
undersigned, he stated he had over 3000 jumps during military 
service.  While the Board is unable to confirm this exact 
number of parachute jumps based on the record, the Board 
observes the following:  The Veteran undertook and graduated 
airborne training in June 1971, and underwent airborne recon 
training in November 1971.  Thereafter, he served 
approximately two years as a member of the 82nd Airborne 
Division.  In January 1975, he completed the Special Forces 
free-fall/parachutist jumpmaster training.  From January 1976 
to November 1977, a period of nearly two years, he served as 
a member of the U.S. Army Parachute Team, known as "Golden 
Knights", performing aerial demonstrations at air shows and 
other public events.  Overall, the Veteran's service 
personnel records confirm participation in significant 
airborne training and related service.  

Nevertheless, the Veteran's service treatment records 
indicate few incidents of orthopedic injury.  In October 1974 
he sought treatment for back pain, characterized as 
generalized stiffness.  Range of motion was full, and no 
diagnosis was rendered at that time.  By December 1974, his 
spine was normal, without complaints by the Veteran.  In 
February 1977, he was seen for a right ankle injury sustained 
during a parachute jump.  An X-ray of the ankle was negative 
for soft tissue swelling, but revealed an ossicular density 
on the tip of the lateral malleolus.  This finding was 
characterized as a possible prior bony injury.  He was 
returned to duty.  On his August 1978 service separation 
examination, he was without abnormality of the neck, back, or 
upper or lower extremities.  On his concurrent report of 
medical history, he denied a history of broken bones, bone, 
joint, or other deformity, recurrent back pain, a painful or 
"trick" shoulder, or foot trouble.  

However, the Veteran did seek private medical treatment 
during service.  In August 1977, he was seen by G.L.M., M.D., 
for low back pain following a parachute jump.  He had muscle 
spasm on examination, but X-rays of the lumbosacral spine 
revealed no abnormality.  An acute low back strain was 
diagnosed.  Post-service, the Veteran received private and VA 
treatment for a variety of orthopedic complaints.  In 
November 1979 he fell 20 feet from a tree, straining his left 
shoulder.  X-rays showed no separation of the 
acromioclavicular joint.  His pain continued, and he was 
afforded surgical resection of the left acromioclavicular 
joint in May 1980.  He was seen in the mid-1980's by F.D.M., 
M.D., for recurrent low back pain, and an April 1985 X-ray 
revealed a possible fracture at L5-S2.  In March 1989 he was 
seen for left shoulder and low back pain following a fall on 
a stairwell at work.  Thereafter the Veteran continued to 
receive frequent VA and private medical treatment for his 
orthopedic disabilities of the neck, back, ankles, and 
shoulders.  While the Board may observe that the Veteran's 
post-service medical records are voluminous, it is not 
compelled to discuss all of them in detail; rather, the Board 
may focus on that evidence most pertinent to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In July 2007, the Veteran was afforded VA orthopedic 
examination to determine the etiology of his claimed 
disabilities of the neck, back, shoulders, and ankles.  The 
claims file was reviewed by the examiner, a physician, in 
conjunction with the examination.  After physically examining 
the Veteran and reviewing the record, the doctor diagnosed 
the following: status bilateral shoulder surgery with 
adhesive capsulitis and degenerative changes; bilateral ankle 
strains with an old avulsion on the right and bilateral 
calcaneal spurs; degenerative joint disease of the cervical 
spine, and; degenerative joint disease of the lumbosacral 
spine.  Regarding the etiology of these disabilities, the 
examiner noted that while the record was devoid of 
significant orthopedic injuries during military service, the 
Veteran's "numerous parachute jumps" were established in 
the record.  Such activity resulted in "repetitive trauma 
and stress to the joints" which "can result in degenerative 
changes of the joints", as verified by X-ray and MRI 
studies.  Based on these findings, the examiner concluded it 
was at least as likely as not that the Veteran's current 
disabilities of the neck, back, shoulders, and ankles were 
related to military service.  

Other evidence in support of the service connection claims 
include a May 2006 VA medical opinion by Dr. A.G.  In this 
opinion, Dr. A.G. stated that the Veteran had injuries to the 
spine including severe disc disease in the neck and spinal 
stenosis in the lumbar spine.  Dr. A.G. stated that these 
injuries were consistent with injuries the Veteran endured as 
a parachutist.  Dr. A.G. also stated that the Veteran had 
knee injuries that were consistent with the injuries the 
Veteran endured as a parachutist. Dr. A.G. indicated that he 
had treated the Veteran for four years.  See also the March 
2006 and February 2006 statements by Dr. C.K.   

After considering the totality of the evidence, the Board 
finds the evidence to be, in the least, in relative 
equipoise.  Although the Veteran's service treatment records 
are negative for any significant disease or injury of the 
neck, low back, shoulders, and ankles, and his August 1978 
service separation medical examination likewise noted no such 
disabilities, his service as a paratrooper is well-
documented.  Further, the Board concedes that the Veteran 
likely had repeated parachute jumps during his almost 8 years 
of military service, resulting in related trauma to his neck, 
back, shoulders, and ankles.  For this same reason, a VA 
physician stated in July 2007 that it was at least as likely 
as not that the Veteran's current disabilities of the neck, 
back, shoulders, and ankles were related to military service.  
The examiner conceded that while actual injury was not 
demonstrated in service, the Veteran's service as a 
paratrooper exposed him to repetitive trauma of the joints, 
and likely resulted in his current disabilities of the joints 
in question.  Based on this evidence, and in light of 
38 U.S.C.A. § 5107, service connection for the Veteran's 
disabilities of the neck, low back, shoulders, and ankles is 
warranted.  


ORDER

Entitlement to service connection for PTSD is denied.  

New and material evidence has been received, and the claim 
for service connection for a low back disability is reopened.  

New and material evidence has been received, and the claim 
for service connection for a right ankle disability is 
reopened.  

New and material evidence has been received, and the claim 
for service connection for a left ankle disability is 
reopened.  

New and material evidence has been received, and the claim 
for service connection for a right shoulder disability is 
reopened.  

New and material evidence has been received, and the claim 
for service connection for a left shoulder disability is 
reopened.  

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted.  

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted.  

Entitlement to service connection for status bilateral 
shoulder surgery with adhesive capsulitis and degenerative 
changes is granted.  

Entitlement to service connection for bilateral ankle strains 
with an old avulsion on the right and bilateral calcaneal 
spurs is granted.  


REMAND

The Veteran has also perfected an appeal of his claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2008).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2008).  

In the present case, service connection has been awarded by 
the Board for several disabilities, which then must be 
assigned initial ratings and effective dates by the RO, the 
agency of original jurisdiction.  Therefore, because the 
issue of entitlement to a TDIU is inextricably intertwined 
with his other service connection claims, it will be deferred 
pending resolution of these claims.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, re-adjudicate the 
Veteran's pending TDIU claim in light of 
any additional evidence added to the 
record, as well as any additional 
disabilities for which service connection 
has been granted by VA.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


